Citation Nr: 1205824	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to include a disorder of the spine or the nerves or muscles of the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The veteran had active service from November 2002 to August 2003, including service in Southwest Asia.  He was awarded the Combat Infantryman Badge (CIB).  He had reserve component service prior to his active service, including full-time initial training (active duty for training, ACDUTRA), as well as inactive duty training (INACDUTRA).  He had additional periods of ACDUTRA and INACDUTRA following his active service until separation from reserve component service several years later.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011.  The Veteran provided additional written evidence at that hearing, and waived his right to review of that evidence at the agency of original jurisdiction prior to review by the Board.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Appellate review may proceed.

During the pendency of this appeal, service connection for other disabilities was granted, and an award of total disability compensation based on individual unemployability (TDIU) due to service-connected disabilities was granted, effective in July 2009.  The Veteran has not disagreed with that determination and no issue regarding any other claim for service connection, for an increased rating, or for TDIU is on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he incurred a lumbar disorder in service.  The Veteran has provided private clinical records proximate to his service discharge which show that he was treated for back pain.  The Veteran has shown circumstances and events during his service that could be consistent with a back injury.  The Veteran is entitled to VA examination.

The Board notes that records have been obtained from the Social Security Administration (SSA), which has granted disability benefits.  The records were provided on a CD.  The clinical records provided by SSA are primarily from VA (more than 200 pages of VA clinical records are on the CD).  However, there are some documents, including a medical examination conducted for SSA purposes, that are not in the claims file except on the CD.  The non-VA clinical records and other SSA records which were not provided to SSA by VA should be printed out for the examiner's review.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated by any non-VA providers whose records are not yet associated with the claims files.  The non-VA clinical records currently associated with the claims files include clinical records from Southwest Orthopedic & Reconstructive Specialists dated 2003 through 2005, TriCity Family Clinic dated in 2004, Norman Regional Family Medicine Clinic dated in 2004 and 2005, and the report for an examination conducted in June 2008 for the Social Security Administration (on CD).  The Veteran should be offered the opportunity to identify any additional non-VA records which might be of assistance to substantiate his claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Obtain the Veteran's VA clinical records since August 2007, and associate any non-electronic records with the claims file and any electronic records with the virtual record in a form available for review by a VA examiner.  

3.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  Print out the index of SSA documents and each document in the SAA file which was not provided to SSA by VA, including a consultative medical examination conducted in June 2008, and associate with the claims folder.  No VA clinical record need be printed out, since the VA clinical records should be available to the examiner for review in the Veteran's VA clinical records, which, as part of the actions noted in paragraph #2 above, should be associated with the claims file in a version available to the examiner for review, whether printed or electronic.  

5.  After instructions in paragraphs #1 through #4 are conducted, the Veteran should be scheduled for VA examination of his low back.  The Veteran and the examiner should be advised that the VA examination is intended to obtain opinions as to nature and etiology of a current low back disorder.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should obtain a complete history from the Veteran, review the entire claims folder, and should indicate in the examination report, that such review was performed.  The examiner should be advised that the Veteran's records for his period of active duty, with the exception of a record dated in February 2003 and an immunization report, have not been located.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology of the low back found to be present.  The VA examiner should offer an opinion as to the following: 

(a).  Does the Veteran manifest a current disorder of the low back, such as a disorder of the spine, nerves, or muscles of the back? 
(i) If so, please assign a diagnosis for each disorder of the spine or muscles of the low back currently manifested.  
(ii) For each assigned diagnosis of a current low back disorder, provide an opinion stating whether that diagnosed disorder is chronic.  

(b).  If a chronic low back disorder is present, is it at least as likely as not (50 percent or greater probability) that the Veteran incurred a chronic disorder of the spine or muscles of the low back during active service from November 2002 to August 2003?  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

